Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Following prior arts are considered pertinent to applicant's disclosure.
US 20170347026 A1 (Hannuksela)
US 20190197661 A1 (Choi)
US 20180048877 A1 (Lai)
US 20170295356 A1 (Abbas)
US 20190014337 A1 (Skupin)
US 20170358126 A1 (Lim)
US 20180091577 A1
US 20170118540 A1
US 20160337630 A1
US 20170345205 A1
US 20180048877 A1
US 20180077451 A1
US 20180077409 A1
US 20180109817 A1
US 9842268 B1
US 20160300392 A1
US 20040247173 A1
US 20100001997 A1
US 20170339392 A1
US 20170374385 A1

Response to Remarks/Arguments

Applicant’s arguments with respect to claim prior art rejections have been fully considered but are not persuasive for the following reasons.

Applicant argued in substance that the prior art does not teaches the amended limitations.

Examiner would like to point out new sections of Hannuksela to show that it teaches the amended limitations.

Hannuksela teaches transmitting the 360-degree video data and metadata based on a file for an ISO Base Media File Format (ISOBMFF) scheme [(para 70; “According to the ISOBMFF, a file may include media data and metadata that may be enclosed in separate boxes”, also see para 3,  para 280 &  231, manifest teaches metadata)] 
wherein the metadata is carried based on a box for the region information of the file[(para 70)] , and wherein when the 360-degree video data and the metadata are transmitted in a dynamic adaptive streaming over HTTP (DASH) protocol [(para 264)] , a Media Presentation Description (MPD) for the metadata includes a property element for the region information [(para 272)] .
Similarly applicant’s other arguments are not persuasive.


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela in view of Choi.


	
Regarding Claim 1. Hannuksela teaches a 360-degree video data processing method performed by a 360 video transmission apparatus, comprising: 
acquiring 360-degree video data captured by at least one camera[(para 50)]; 
 [(para 54 & 56, each cube side treated individually to pack {para 56} )];
 generating metadata for the 360-degree video data [(para 70, 280)] 
encoding the packed picture[(para 227)]; 
transmitting the 360-degree video data and metadata based on a file for an ISO Base Media File Format (ISOBMFF) scheme [(para 70; “According to the ISOBMFF, a file may include media data and metadata that may be enclosed in separate boxes”, also see para 3,  para 280 &  231, manifest teaches metadata)] 

and wherein the metadata includes region information on the regions of the packed picture,[( para 280)]  including a packing type for the packed picture, [(para 280-281; para 312 “VideoFramePackingType”)] 

wherein the metadata is carried based on a box for the region information of the file[(para 70)] , and wherein when the 360-degree video data and the metadata are transmitted in a dynamic adaptive streaming over HTTP (DASH) protocol [(para 264)] , a Media Presentation Description (MPD) for the metadata includes a property element for the region information [(para 272)] .

Hannuksela also teaches wherein the metadata includes region information on the region of the packed picture, and the region information on the region of the packed picture represents a rotation direction and a rotation angle representing the region of the projected picture. [(para 287-288, 348; viewport or spatial region teaches region {para 280})]
Hannuksela does not explicitly shows metadata having a width of each region for the packed picture, a height of each region for the packed picture information for a transform type representing a rotation degree of each region for the packed picture and the information for transform type is applied to remap each region of the packed picture to each region of the projected picture

However, in the same/related field of endeavor, Choi metadata having a width of each region for the packed picture, a height of each region for the packed picture information [(6.2.2 of Provisional 62296351; for each region region_width and region_height)] on the region of the packed picture includes information for a transform type representing a rotation direction and a rotation angle for the packed picture and the information for the transform type that is applied to remap the region of the packed picture to the region of the projected picture.[[(para 79, 77-79)] 





Hannuksela additionally teaches with respect to claim 14. Please see analysis of claim 1. Additionally Hannuksela teaches, a 360-degree video data processing method performed by a 360 video reception apparatus,[(para 88, 42)] comprising: 
receiving a signal including information on a packed picture with respect to 360-degree video data and metadata with respect to the 360-degree video data; acquiring the information on the packed picture and the metadata by processing the signal; decoding the packed picture on the basis of the information on the packed picture; and rendering the decoded picture on a 3D space by processing the decoded picture on the basis of the metadata, wherein the metadata includes 3D mapping information on a region of the packed picture, and the 3D mapping information indicates a yaw value and a pitch value of spherical coordinates of a spherical surface corresponding to a center point of the region. [(See analysis of claim 1)]

Hannuksela additionally teaches with respect to claim 25. Please see the analysis of claim 1 and para 42 of Hannuksela.

Hannuksela additionally teaches with respect to claim 26. Please see the analysis of claim 1 and para 42 of Hannuksela.


Hannuksela additionally teaches with respect to claims 4, 17. The 360-degree video data processing method according to claim 1, wherein the metadata includes a 3D mapping information flag indicating presence or absence of the 3D mapping information, and the metadata includes the 3D mapping information when the 3D mapping information flag represents presence of the 3D mapping information. [(para 280-282, when value =1 cube map present)]

Wherein the 3D mapping information represents a yaw value and a pitch value of spherical coordinates of a spherical surface corresponding to a center point of the region [(Hnnuksela para 287-288, 348; viewport or spatial region teaches region {para 280},)]

Hannuksela additionally teaches with respect to claim 6, 19. The 360-degree video data processing method according to claim 5 or 18, wherein the metadata further includes information about the width and the height of the region on the projected picture [(para 246)]. 

Hannuksela additionally teaches with respect to claims 7, 21. The 360-degree video data processing method according to claim 1, wherein the 360 video data is mapped to one or more faces according to a projection format, and the metadata includes information for a type of a face related to the region of the packed picture, information for the number of region in the packed picture [(para 282, 308-318, additionally Lai para 71-78)]. 

Hannuksela additionally teaches with respect to claims 8, 22. The 360-degree video data processing method according to claim 7, wherein the information for the type of the face represents that the projection format for the projected picture is cubic projection.[(para 290 assuming rectangular in broader sense i.e. including square, ; also para 313)]



Regarding Claim 9: Hannuksela does not explicitly show the 360-degree video data processing method according to claim 7, wherein the information for the type of the face represents that when the projection format for the projected picture octahedral projection.

However, in the same/related field of endeavor, Choi teaches information indicating the type of the face indicates a triangle when the projection format for the projected picture indicates octahedral projection.[(para 51)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would extend the capabilities of the system and provide more options.

Hannuksela additionally teaches with respect to claims 10, 23. The 360-degree video data processing method according to claim 1, wherein the region information indicates an x-coordinate value and a y-coordinate value of the top-left pixel of the region on the packed picture [(para 246, 337)]. associated with a face according to a projection format. [(para viewport teaches face of projection {para 290}, additionally Lai para 71-78)]


Regarding Claim 12: Hannuksela teaches the region information further indicates a rotation reference axis and a rotated angle when rotated[(para 289)]

Hannuksela does not explicitly show information includes a rotation flag indicating whether the region is rotated.

However, in the same/related field of endeavor, Choi teaches information includes a rotation flag indicating whether the region is rotated.
,[( para 145 and 143; flag indicates any value representing the information)]
Motivation to combine is similar to claim 1.

Following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela in view of Choi in view of Lai.


Regarding Claim 5 & 18: Hannuksela teaches and the metadata includes information about an x-coordinate value and a y-coordinate value of the top-left pixel of the region on the projected picture when the the region-wise packing is applied to the region[(para 246, 337)].  and teaches the region wide packing [(para 56 each cube side treated individually to pack, para 228, 312)];

Hannuksela  in view of Choi does not explicitly show however Lai teaches a packing application flag represents that the region-wise packing is applied.[[(VR_scene_fraction in Figs.5-7)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would facilitate fetching selected region of interest thereby enhance rendering {(para 17)]


Hannuksela in view of Lai additionally teaches with respect to claim 13. The 360-degree video data processing method according to claim 12, wherein the metadata includes a region information flag indicating presence or absence of the region information, and the metadata includes the region information when the region information flag represents presence of the region information [(please see analysis of claim 5 and note VR_scene_fraction indicates region wise packing therefore also an indication of region based metadata)]. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486